DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are currently pending.

Claim Objections
Claim 6 is objected to because of the following informalities:  on line 1, “the guard” should be corrected to “the movable guard” so as to be more clear and consistent with the claim terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 69403485 (Ehinger et al.).

Regarding claim 1, Ehinger discloses a movable guard for safeguarding a machine, comprising: 
a protective cover (440, 441, 461, 462; Figs. 4-6) which is configured to cover a working area of the machine (411, 412); 
a counterweight (436; Fig. 4); 
a connecting element (424, 425) which connects the protective cover to the counterweight (440, 441, 461, 462; Figs. 4-6); 
a deflection element (334) which is configured to deflect the connecting element (422, 425) in such a way that the protective cover (440, 441, 461, 462) and the counterweight (436) are movable in mutually opposite directions (Figs. 4-6); and 
a drive (329) which acts on the counterweight (38) in order to drive the counterweight (336) (also see translation paragraphs [0030]; [0047] – [0069]).

Regarding claim 2, Ehinger further discloses wherein the connecting element comprises a cable, the ends of which are connected to each other (see 424, 425; Fig. 5), and wherein the deflection element comprises two deflection pulleys (2 pulleys, 1 for each cable, see Fig. 5).  

Regarding claim 3, Ehinger further discloses wherein the connecting element comprises a first cable, the ends of which are connected to each other (424), and a second cable, the ends of which are connected to each other (425), wherein the deflection element comprises two first deflection pulleys for deflecting the first cable and two second deflection pulleys for deflecting the second cable (see Fig. 5), and wherein the first cable (424) and the second cable (425) are spaced apart, run parallel to each other (Fig. 5) and are each connected separately to the counterweight (436; see Fig. 5) and the protective cover (440, 441); see Fig. 5).  


Regarding claim 4, Ehinger further discloses wherein the first cable (424) and the second cable (425) are arranged at a same distance from a central plane which divides the protective cover into two halves (440 and 441) of equal size (see Fig. 5).  

Regarding claim 6, Ehinger further discloses wherein the guard furthermore comprises two mutually spaced linear guides which are arranged parallel to each other and in which the protective cover is guided (see Fig. 4, for example, the frame 422 and has two mutually spaced linear sides to guide the covers 440 and 441).

Regarding claim 13, Ehinger further discloses the protective cover comprises a transparent hood (the material of the screen can be chosen to be transparent; see Fig. 4-6; [0065]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 69403485 (Ehinger et al.) in view of US Patent Application Publication No. 2013/0193777 (Sommerhalter, Jr.).

Regarding claims 10 and 11, Ehinger discloses the movable guard as claimed in claim 1.  Ehinger fails to explicitly disclose a linear drive and further fails to disclose wherein the linear drive comprises a linear motor with a hall-effect sensor.
However, Sommerhalter Jr. discloses an automation system includes a rail assembly and includes a linear motor system with a hall-effect sensor coupled to the linear motor for sensing position information (Abstract; [0021]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ehinger and include a known motor type of a linear motor with a position sensor in order to provide a motor that can drive the cover in a linear fashion and control the position of the cover.

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 69403485 (Ehinger et al.) in view of DE 2522282 (Schmidt) (translated Abstract provided by Applicant).

Regarding claim 15, Ehinger discloses a machine comprising a movable guard, wherein said movable guard comprises:
a protective cover (440, 441, 461, 462; Figs. 4-6) which is configured to cover a working area of the machine (411, 412); 
a counterweight (436; Fig. 4); 
a connecting element (424, 425) which connects the protective cover to the counterweight (440, 441, 461, 462; Figs. 4-6); 
a deflection element (334) which is configured to deflect the connecting element (422, 425) in such a way that the protective cover (440, 441, 461, 462) and the counterweight (436) are movable in mutually opposite directions (Figs. 4-6); and 
a drive (329) which acts on the counterweight (38) in order to drive the counterweight (336) (also see translation paragraphs [0030]; [0047] – [0069]).

Ehinger fails to explicitly disclose a press.

However, Schmidt discloses a linear motor for operating a power press guard (title; abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ehinger and utilize the protective cover for a machine such as a press to protect operators.

Regarding claims 16-18, Schmidt further discloses a motor and a press ram which is driven by the motor, wherein the motor is an electric motor and wherein the motor is configured to drive the press ram in a translatory manner (see Abstract; Fig. 1). 

Regarding claim 19, Ehinger combined with Schmidt disclose the protective cover covers at least a part of the press ram (Ehinger; see Figs. 4-6; Schmidt see Abstract; Fig. 1).

Allowable Subject Matter
Claims 5, 7-9, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 9,541,234 (Chang et al.) discloses a measuring machine having a protective cover.
US 2016/0178432 (Masakawa) discloses a machine tool with protective cover detector.
US 2015/0050096 (Sato) discloses a machine took having protective cover.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683